ORDER
Original proceeding.
The Attorney Géneral petitions this Court for a Writ of Supervisory Control or other appropriate writ to require the presiding Judge to admit certain exhibits offered by the prose-*512cation in the case of State of Montana v. Thomas Powers, cause No. 2814, pending in the respondent district court, and for other remedial actions as set forth in the petition.
An order to show cause was issued returnable on December 3, 1975 at the hour of 2:30 p.m. At the time, of the Writ the respondent Judge appeared and orally answered the allegationsof the petitioner and the arguments of petitioner ;■ counsel for the defendant Thomas Powers also were present in the courtroom and moved the Court to dismiss the proceedings. At theconclusion of the hearing the matter was taken under advisement.
The Court now being advised declines to grant the original request and this proceeding is ordered dismissed.
The stay order previously issued by the Court is annulled.